ORDER

PER CURIAM
Bevis Shock, Trustee of the Dominic Stephen Ernst Special Needs Trust as Next Friend of Dominic Ernst, a Minor (Trustee) appeals from the judgment entered upon a jury verdict in favor of Mona Yassin, M.D. on Trustee’s medical negligence action. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential or precedential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).